Name: Commission Implementing Regulation (EU) 2019/1339 of 8 August 2019 granting a transitional period for use of the protected designation of origin Ã¢ Cidre CotentinÃ¢ /Ã¢ CotentinÃ¢ (PDO)
 Type: Implementing Regulation
 Subject Matter: Europe;  consumption;  regions of EU Member States;  beverages and sugar;  marketing
 Date Published: nan

 9.8.2019 EN Official Journal of the European Union L 209/8 COMMISSION IMPLEMENTING REGULATION (EU) 2019/1339 of 8 August 2019 granting a transitional period for use of the protected designation of origin Cidre Cotentin/Cotentin (PDO) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 15(1) thereof, Whereas: (1) By letter received on 16 November 2016, the French authorities notified the Commission that the Cidrerie de la Brique, 23 Route de la Brique, 50700 Saint-Joseph, which had been legally marketing the product in question under the name Cidre Cotentin/Cotentin continuously for more than five years, had raised an objection during the national opposition procedure. Considering that this company met the conditions laid down in Article 15(1) of Regulation (EU) No 1151/2012, the French authorities asked the European Commission to grant it a transitional period lasting until 30 June 2020. (2) By means of Commission Implementing Regulation (EU) 2018/939 (2), the Commission entered the name Cidre Cotentin/Cotentin (PDO) in the register of protected designations of origin and protected geographical indications, without granting the Cidrerie de la Brique the transitional period provided for in Article 15(1) as requested by the French authorities. Implementing Regulation (EU) 2018/939 entered into force on 23 July 2018. (3) By emails sent on 10 and 12 April 2019, the French authorities explained why the Cidrerie de la Brique was eligible for a transitional period under Article 15(1) of Regulation (EU) No 1151/2012 and once again asked the Commission to grant it. (4) The company in question, established within the geographical area defined in the specification for the protected designation of origin Cidre Cotentin/Cotentin, does not follow the specification and would therefore contravene Article 13(1) of Regulation (EU) No 1151/2012 if it were to use the designation concerned. (5) The Cidrerie de la Brique therefore met the conditions laid down in Article 15(1) of Regulation (EU) No 1151/2012 for the granting of a transitional period in which to make legal use of the sales name after its registration. A transitional period lasting until 30 June 2020 should therefore be granted, during which time the Cidrerie de la Brique may make use of the protected name Cidre Cotentin/Cotentin (PDO). (6) Since the name has been protected since 23 July 2018, when Implementing Regulation (EU) 2018/939 registering the name Cidre Cotentin/Cotentin (PDO) entered into force, the authorisation to use the protected name should apply retroactively from that date. (7) The measures provided for in this Regulation are in accordance with the opinion of the Agricultural Product Quality Policy Committee, HAS ADOPTED THIS REGULATION: Article 1 The Cidrerie de la Brique, 23 Route de la Brique, 50700 Saint-Joseph, is hereby authorised to use the registered name Cidre Cotentin/Cotentin (PDO) for a transitional period lasting until 30 June 2020. This transitional period shall apply retroactively from 23 July 2018. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Brussels, 8 August 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 14.12.2012, p. 1. (2) Commission Implementing Regulation (EU) 2018/939 of 26 June 2018 entering a name in the register of protected designations of origin and protected geographical indications (Cidre Cotentin/Cotentin (PDO)) (OJ L 166, 3.7.2018, p. 3).